Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 1 of 12
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplesient the Bling and service of pleadings or other papers as req
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (EADY CEN SENCE PROJECT, INC., pert

CREDODEUS, LLC, a
a New Jersey Non Profit Corporation, Pennsylvania Limited Liability Company,

JS 44 (Rev. 06/17)

uired by law, except as
lerk of Court for the

 

(b) County of Residence of First Listed Plaintiff UNION
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant | Delaware
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (firm Name, Address, and Telephone Number) Attomeys (if Known)
Dessen, Moses & Rossitto, 600 Easton Road,

Willow Grove, PA 19090; (215) 658-1400

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government AZ Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2. U.S. Government O14 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place go5 O05
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation g6 O06
Foreign Country
IV. NATURE

  

 

 

Click here for: Nature of Suit Code Descriptions.
BANKRI DTHER STATUTES

0 422 Appeal 28 USC 158 0 375 False Claims Act

   
   

LACT

REFEITURE/PENALTY
( 625 Dmg Related Seizure

F SUIT (Place an “xX” in One Box Only)
Se er he ee fORTS

       

 

   

 

    

© 110 Insurance PERSONAL INJURY PERSONAL INJURY
O 120 Marine G7 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ C1 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 17 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights @ 430 Banks and Banking
C1 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
(7 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY |__ shat es —_§ _] 0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud Q 710 Fair Labor Standards O 861 HIA (1395ff) © 490 Cable/Sat TV
0 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) 11 850 Securities/Commodities/
0 190 Other Contract Product Liability 1 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
C195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury CJ 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts

 
   

 

01 362 Personal Injury -

Medical Mal

 

Product Liability

© 751 Family and Medical
Leave Act

O 893 Environmental Matters
OF 895 Freedom of Information

 

PROPERTY _ Tit RI FL | PRISONER PETITIONS 0 790 Other Labor Litigation |] [PEDERALTAN SUITS] Act
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S, Plaintiff © 896 Arbitration
C1 220 Foreclosure 0 441 Voting CO 463 Alien Detainee Income Security Act or Defendant) 0) 899 Administrative Procedure
0 230 Rent Lease & Ejectment 01 442 Employment 01 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 1 950 Constitutionality of
C1 290 All Other Real Property O 445 Amer. w/Disabilities -] (1 535 Death Penalty | IMMIGRATION | State Statutes
Employment Other: O 462 Naturalization Application
(K 446 Amer. w/Disabilities -] 540 Mandamus & Other {0 465 Other Immigration
Other 0 550 Civil Rights Actions
C448 Education 01 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2 Removed from O 3  Remanded from (1 4 Reinstated or O 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title iii of the Americans with Disabilities Act - 42 U.S.C. Sec. 12181, et sea.
Brief description of cause:

Equal access to places of public accommodation for individuals with disabilities

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VII. RELATED CASES)
IF ANY Cee mses ONE DOCKET NUMBER :
ts Fal ——=
DATE OTP OR ion
atdztleoro
FOR OFFICE USE ONLY =— =
RECEIPT # AMOUNT APPLYING IFP MAG, JUDGE

JUDGE
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

THE INDEPENDENCE PROJECT, INC.,
a New Jersey Non Profit Corporation,

Plaintiff,
VS. Case No.:

CREDODEUS, LLC, a Pennsylvania Limited
Liability Company,

Defendant.
/

COMPLAINT
Plaintiff, THE INDEPENDENCE PROJECT, INC., a New Jersey Non-Profit

Corporation, on its behalf and on behalf of all other mobility-impaired individuals similarly-

situated, (sometimes referred to as “Plaintiff” ), hereby sues the Defendant, CREDODEUS, LLC,

a Pennsylvania Limited Liability Company, (herein sometimes referred to as “Defendant’”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 USC § 12181 et seg. (“ADA”).

1. Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit corporation formed
under the laws of the State of New Jersey and maintains its principal office at 1002
Central Avenue, New Providence, NJ 07974-1030, in the County of Union.

2. Defendant’s property, The Arby’s Store #05424, is located at 616 Chester Pike,
Norwood, PA 19074 in the County of Delaware.

3. Venue is properly located in the Eastern District of Pennsylvania because venue lies in
the judicial district of the property situs. The Defendant's property is located in and does

business within this judicial district.
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 3 of 12

Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title IH of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and
§ 2202.

Plaintiff, THE INDEPENDENCE PROJECT, INC., is a non-profit New Jersey
corporation. Members of this organization include individuals with disabilities as defined
by the ADA, and are representative of a cross-section of the disabilities to be protected
from discrimination by the ADA. The purpose of this organization is to represent the
interest of its members by assuring places of public accommodation are accessible to and
usable by the disabled and that its members are not discriminated against because of their
disabilities. THE INDEPENDENCE PROJECT, INC. and its members have suffered and
will continue to suffer direct and indirect injury as a result of the Defendant’s
discrimination until the Defendant is compelled to comply with the requirements of the
ADA. One or more of its members has suffered an injury that would allow it to bring suit
in its own right. THE INDEPENDENCE PROJECT, INC. has been discriminated
against because of its association with its disabled members and their claims.

DENNIS MAURER is a New Jersey resident, and qualifies as an individual with
disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is mobility
impaired, and uses a wheelchair for mobility. Mr. Maurer is a member of the Plaintiff
organization, THE INDEPENDENCE PROJECT, INC., discussed above in paragraph 5.
Mr. Maurer has been to the subject property numerous times. The barriers to access as

set forth herein have endangered his safety. He plans to return to the subject property in
10.

Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 4 of 12

the near future. Mr. Maurer has been a resident of South Jersey his entire life, and
regularly travels to Philadelphia to see friends, to eat, to shop and to go to shows,
concerts and sporting events, and to go to Parx Casino and Race Track. In conjunction
with his activities in Philadelphia, he enjoys looking for the best Philly cheesesteaks. Mr.
Maurer is an avid horseman, and is a retired former thoroughbred trainer in the state of
New Jersey. He trained horses at Philadelphia Park in the 80’s and 90’s.

Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA. The
place of public accommodation that the Defendant owns, operates, leases or leases to is
known as Arby’s Store #05424 and is located at 616 Chester Pike, Norwood, PA 19074.
THE INDEPENDENCE PROJECT, INC. and DENNIS MAURER have a realistic,
credible, existing and continuing threat of discrimination from the Defendant’s non-
compliance with the ADA with respect to the property as described but not necessarily
limited to the allegations in paragraph 11 of this Complaint. Plaintiff has reasonable
grounds to believe that they will continue to be subjected to discrimination in violation of
the ADA by the Defendant. DENNIS MAURER desires to visit Arby’s Store #05424 not
only to avail himself of the goods and services available at the property but to assure
himself that the property is in compliance with the ADA so that he and others similarly-
situated will have full and equal enjoyment of the property without fear of discrimination.
The Defendant has discriminated against the individual Plaintiff and members of the

corporate Plaintiff organization by denying them access to, and full and equal enjoyment
11.

b)

Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 5 of 12

of, the goods, services, facilities, privileges, advantages and/or accommodations of the
buildings, as prohibited by 42 USC § 12182 et seq.

The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendants have 10 or fewer employees and gross receipts
of $500,000 or less). A preliminary inspection of the Arby’s Store #05424 has shown
that violations exist. These violations which DENNIS MAURER personally encountered
or observed, include, but are not limited to:

Parking and Exterior Accessible Route

Parking spaces provided by Arby’s are not maintained, lack access aisles and fails to lead
to an accessible route, violating Sections, 402, 502 and 502.4 of the 2010 Accessibility
Standards. While unloading from his van Mr. Maurer was impeded by elements within
the accessible space at Arby’s. A lack of adequate access aisles prevents Mr. Maurer
from unloading from his van freely and safely.

Accessible parking provided by Arby’s leads to an improper curb ramp that contains
excessive slopes, violating Sections 402 and 405 of the 2010 Accessibility Standards.
Improper slopes on curb ramps are a hazard to Mr. Maurer and may cause tipping his
wheelchair.

Parking provided at Arby’s fails to provide a safe accessible route from the parking area
to the entrance, violating Section 502 of the 2010 Accessibility Standards. Mr. Maurer is
forced to travel through slopes and changes of level to reach the entrance.

The exterior accessible route at Arby’s was found to contain cross slopes, abrupt changes
of level and curb ramps with excessive slopes, those in wheelchairs can be harmed by
these conditions, violating Sections 403.4 and 402 of the 2010 Accessibility Standards.
Arby’s fails to provide an accessible route to the adjacent street, sidewalk or bus stop,
violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of an accessible
route to the sidewalk limits Mr. Maurer’s options for transportation.

Access to Goods and Services

While entering Arby’s Mr. Maurer was impeded by slopes at the base of the door,
violating section 404 of the 2010 Accessibility Standards. Mr. Maurer could not enter
Arby’s freely and safely without assistance.

4
12.

13.

2)

h)

j)

Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 6 of 12

Arby’s fails to provide the adequate number of accessible dining tables, violating Section
902 of the 2010 Accessibility Standards. Mr. Maurer was unable to dine comfortably due
to a lack of accessible tables.

Restrooms

Arby’s provides restroom doors with improper signage and a lack of latch side clearance
due to goods impeded Mr. Maurer’s maneuvering clearance while exiting, violating
Section 404 of the 2010 Accessibility Standards,

Arby’s provides water closets that lack all accessibility, stalls lack maneuvering space,
proper grab bars and improper controls, violating Section 604 of the 2010 Accessibility
Standards. Mr. Maurer was impeded in the restroom due to the lack of accessible
elements.

Maintenance

The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

All of the foregoing cited violations are violations of both the 1991 Americans with
Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

The discriminatory violations described in paragraph 10 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, the members
of the Plaintiff group, and all other individuals similarly-situated, have been denied
access to, and have been denied the benefits of services, programs and activities of the
Defendant’s buildings and its facilities, and have otherwise been discriminated against
and damaged by the Defendant because of the Defendant’s ADA violations, as set forth

above. The individual Plaintiff, the members of the Plaintiff group and all others
14.

15.

Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 7 of 12

similarly-situated will continue to suffer such discrimination, injury and damage without
the immediate relief provided by the ADA as requested herein. In order to remedy this
discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of
public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

Defendant has discriminated against the individual and corporate Plaintiffs by denying
them access to full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of its place of public accommodation or commercial
facility in violation of 42 USC § 12181 et seg. and 28 CFR. 36.302 et seq. Furthermore,
the Defendant continues to discriminate against the Plaintiff, and all those similarly-
situated by failing to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction. Plaintiff has retained the undersigned counsel and is entitled to
recover attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

USC § 12205 and 28 CFR 36.505.
16.

17.

18.

Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 8 of 12

Defendant is required to remove the existing architectural barriers to the physically
disabled, when such removal is readily achievable for its place of public accommodation
that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that
the altered portions of the facility are readily accessible to and useable by individuals
with disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally,
if the Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiffs or waived by the Defendants.

Pursuant to 42 USC § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the Arby’s Store
#05424 to make those facilities readily accessible and useable to the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facility until
such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully request:
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 9 of 12

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the Americans with
Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and
useable by individuals with disabilities to the extent required by the ADA; and to require
the Defendant to make reasonable modifications in policies, practices or procedures,
when such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such steps that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 USC
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act. The Order shall further require the
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 10 of 12

Defendant to maintain the required assessable features on an ongoing basis.

Date: February Zor

Respectfully submitted,

COQ

David S. Dessen, Esquire, (PA Bar No. 17627)
DESSEN, MOSES & ROSSITTO

Co-Counsel for Plaintiffs

600 Easton Rd.

Willow Grove, PA 19090

Telephone: (215) 658-1400

Facsimile: (215) 658-2879

Email: ddessen(@dms-lawyer.com

 

John P. Fuller, Esquire, pro hac vice
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

Email: jpf@fullerfuller.com

Counsel for Plaintiff
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

The Independence Project, Inc. CMLACTION
y
Credodeus, LLC, a Pennysylvania ; NO.

Limited Liability Company

In accordance with the Civil Justice Expense and Delay Reduction Plan ofthis court, counsel for
plotriianall complete a Case Management Track Designation Forminall civil cases at the time of

iling the complaint and serve a copy on all defendants. (See§ 1 :03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk ofcourt and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus— Cases brought under 28 U.S.C.§ 2241 through§ 2255. ( )

(b) Social Security— Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiffSocial Security Benefits. ()

(c) Arbitration— Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management— Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
thecourt. (Seereverse side of this form for adetailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management- Cases that donot fall into any one ofthe other tracks. (X)
Z[2eh]2020 LOG rrainsie
Date Attorney-at-law Attorney for
215-496-2902 215-658-0747 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-01107-GJP Document1 Filed 02/26/20 Page 12 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 1002 Central Avenue, New Providence, NJ 07974
Address of Defendant: 3405 West Chester Pike, Newton Square, PA 19073

 

618 Chester Pike, Norwood, PA 19074

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ nol ¥]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [_] No
case filed by the same individual?

I certify that, to my knowledge, the within case (is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: 224 [ror UG DOS EQ (762%)

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

 

A, B.
oO 1. Indemnity Contract, Marine Contract, and All Other Contracts oO 1. Insurance Contract and Other Contracts
[] 2. FELA [.] 2. Airplane Personal Injury
(J 3. Jones Act-Personal Injury [] 3. Assault, Defamation
DO 4. Antitrust 4, Marine Personal Injury
H 5. Patent 5. Motor Vehicle Personal Injury

6. Labor-Management Relations 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
(] 8. Habeas Corpus (1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases LJ] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
0 11. Ati other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, David Ss . Dessen , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

DATE: Z [ Pana toe

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
